DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 6, shown in Figs. 42-47 in the reply filed on 07/28/2022 is acknowledged. Claims 21-40 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/340,028, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 21, 33 and 40, and their dependent claims, all recite a screw hole sized and configured to receive a screw having a threaded head therein. The ‘028 application fails to disclose threads located within the screw hole and therefore the screw hole is not sized and configured to receive a screw having a threaded head. 
Claims 26, 38 recite that the plate includes a shallow S shape.  The ‘028 application fails to disclose a plate that includes a shallow S shape along the medial line as claimed. 
Claim 28 recites that the second pair of arms define a respective third and further screw hole and a necked transition area with a fifth and sixth screw hole. The ‘028 application fails to disclose the recited structure. 
Claim 33 recites a first screw having a threaded head. The ‘028 application fails to disclose the recited structure. 
It is further noted that the elected embodiment illustrated in Figs. 42-47 include a plate species that is not described or illustrated in the ‘028 application. The ‘028 application includes Figs. 1-5 and 9-27 directed to an x-shaped plate but do not disclose the exact embodiment illustrated in Figs. 42-47 of the current application. 
Accordingly, the effective filing date for the claimed subject matter in the current application is February 24, 2009 and will be treated as such for examination purposes. 

Claim Objections
Claims 22, 33 and 37 are objected to because of the following informalities:   
In claim 22, line 1, delete “the” after “wherein.”
In claim 33, line 8, replace “along” with --angle-- after “second.”
In claim 37, line 2, replace “hold” with --hole--.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27, 33-37, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay et al. (U.S. 2006/0173459 A1) in view of Chan et al. (U.S. 2008/0140130 A1), both cited in the IDS filed 9/29/2020.
Concerning claims 21 and 23, Kay et al. disclose an orthopedic plate (see Fig. 24), comprising: an x-shaped plate including an elongate central trunk and a pair of first arms; the trunk extending from a first end to a second end substantially along a medial line, wherein an inferior surface of the trunk defines a radius of curvature; the first pair of arms extending from the first end of the trunk, wherein each arm of the first pair of arms diverge from a respective first angle and second angle, and wherein each arm of the first pair of arms extends a different length, the first pair of arms comprising: a curve on a bottom side; a linking portion extending from the trunk; and a distal portion of a first arm of the first pair of arms including an annular ring having a thickness greater than a thickness of the linking portion, wherein the annular ring defines a first screw hole sized and configured to receive a screw (see Fig. 8); wherein the first pair of arms continues the radius of curvature of the trunk (see par. 0050).
Concerning claim 22, wherein a second arm of the first pair of arms defines a second screw hole having a screw axis perpendicular to a tangent of a top radius of the trunk (see par. 0050).
Concerning claim 24, wherein the first screw hole and the second screw hole each comprise a lip (see par. 0046) which descends towards the inferior surface of the trunk to provide for multiplanar fixation and to prevent the first screw and the second screw from impinging on each other (see par. 0050).
Concerning claim 25, wherein the trunk defines at least one translation slot and at least one locking screw hole along the medial line and adjacent to the first pair of arms (see par. 0046).
Concerning claim 27, wherein the first screw hole defines a screw axis perpendicular to a tangent of the superior surface of the first arm of the first pair of arms (see pars. 0009 and 0050).
Concerning claims 33 and 35, Kay et al. disclose a system, comprising: an orthopedic plate (see Fig. 24), comprising: an x-shaped plate including an elongate central trunk and a pair of first arms; the trunk extending from a first end to a second end substantially along a medial line, wherein an inferior surface of the trunk defines a radius of curvature; the first pair of arms extending from the first end of the trunk, wherein each arm of the first pair of arms diverge from a respective first angle and second angle, and wherein each arm of the first pair of arms extends a different length, the first pair of arms comprising: a curve on a bottom side; a linking portion extending from the trunk; and a distal portion of a first arm of the first pair of arms including an annular ring having a thickness greater than a thickness of the linking portion, wherein the annular ring defines a first screw hole sized and configured to receive a screw; and wherein the first pair of arms continues the radius of curvature of the trunk.
Concerning claim 34, wherein a second arm of the first pair of arms defines a second screw hole having a screw axis perpendicular to a tangent of a top radius of the trunk (see par. 0047).
Concerning claim 36, wherein the first screw hole and the second screw hole each comprise a lip (see par. 0046) which descends towards the inferior surface of the trunk to provide for multiplanar fixation and to prevent the first screw and the second screw from impinging on each other.
Concerning claim 37, wherein the trunk defines at least one translation slot and at least one locking screw hold along the medial line and adjacent to the first pair of arms (see par. 0046).
Concerning claim 39, wherein the first screw hole defines a screw axis perpendicular to a tangent of the superior surface of the first arm of the first pair of arms (see par. 0050).
Concerning claim 40, Kay et al. discloses an orthopedic plate (see Fig. 24), comprising: an x-shaped plate including an elongate central trunk and a pair of first arms; the trunk extending from a first end to a second end substantially along a medial line on a longitudinal axis, wherein an inferior surface of the trunk defines a radius of curvature, wherein the trunk defines a first screw hole having a screw axis perpendicular to a tangent of a top radius of the trunk; the first pair of arms extending from the first end of the trunk, wherein each arm of the first pair of arms diverge from a respective first angle and second angle, and wherein each arm of the first pair of arms extends a different length, the first pair of arms comprising: a curve on a bottom side; a linking portion extending from the trunk; and a distal portion of a second arm of the first pair of arms including an annular ring having a thickness greater than a thickness of the linking portion, wherein the annular ring defines a second screw hole sized and configured to receive a screw (see Fig. 8); a second pair of arms extending from the trunk at a third angle of divergence, wherein the second pair of arms defines a third and a fourth screw hole; wherein the first pair of arms and the second pair of arms each continue the radius of curvature of the trunk.
However, Kay et al. do not disclose that the hole is sized and configured to receive a screw having a threaded head therein, or a screw having a threaded head.
Chan et al. disclose an orthopedic plate (see Fig. 28) comprising a hole sized and configured to receive a screw having a threaded head (see Fig. 5A) therein in the same field of endeavor for the purpose of enhancing the security of the screw to the plate to reduce the chance of implant migration resulting from the screw pulling out of the plate hole. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kay’s plate to includes a hole sized and configured to receive a screw having a threaded head, as taught by Chan et al., in order to enhance the security of the screw to the plate thereby reducing implant migration and enhancing bone fusion and alignment. 
Claims 26 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay et al. (U.S. 2006/0173459 A1) in view of Chan et al. (U.S. 2008/0140130 A1) as applied to claims 21, 25, 33 and 37 above, further in view of Heinl (U.S. 4,903,691) as cited in the IDS filed 09/29/2020.
Kay et al. in view of Chan et al. disclose the invention substantially as described above. However, Kay et al. in view of Chan et al. do not disclose that the plate includes a shallow S shape along the medial line, and wherein the at least one translation slot marks the transition between a lobe(s) of the S.
Heinl discloses an orthopedic plate that includes a shallow S shape (see Fig. 3) along the medial line in the same field of endeavor for the purpose of accurately fitting bones of different shapes. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate of Kay in view of Chan to include a shallow S shape along the medial line, as taught by Heinl, in order to provide a plate that properly fits a fractured bone of a particular patient (size, sex, age), to enhance healing and reduce recovery time, and to reduce implant migration from an improper fit between the fractured bone and the plate secured thereto. It is further noted that Heinl discloses plates of various shapes and curvatures with numerous screw holes. Accordingly, the recitation that the at least one translation slot marks the transition between a lobe of the S would also be obvious to one of ordinary skill in the art when taking into account the particular anatomical conditions of the patient receiving the implant. Implant migration often requires revision surgery and is a leading cause of mal-alignment between fractured bone segments. 
Claims 28-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kay et al. (U.S. 2006/0173459 A1) in view of Chan et al. (U.S. 2008/0140130 A1) as applied to claim 21 above, further in view of Austin et al. (U.S. 2008/0300637 A1) as cited in the IDS filed 09/29/2020.
Kay et al. in view of Chan et al. disclose the invention substantially as described above and including a second pair of arms extending from the trunk at a third angle of divergence wherein the second pair of arms defined a respective third and fourth screw hole and wherein the second arm continues the radius of curvature of the trunk. However, Kay et al. in view of Chan et al. do not disclose that the second pair of arms define a necked transition area with a fifth and sixth screw hole.
Austin discloses an orthopedic plate having a second pair of arms defining a necked transition area with a fifth and sixth screw hole (see Fig. 63 below) in the same field of endeavor for the purpose of accommodating fixation into particularly shaped bones. 
[AltContent: arrow][AltContent: textbox (Necked Transition Area)][AltContent: textbox (Fifth Screw Hole
Sixth Screw Hole)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    795
    294
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fifth and sixth screw hole at the necked transition area, as taught by Austin et al., in order to ensure good purchase of the plate to the bone it is attached to. Depending on patient size, anatomy and location the additional screw holes and plate area may be required in order to get the best fit that reduces the chance of plate migration due to loosening or failure of the screw to maintain secured to the bone. 
Concerning claim 29, the second pair of arms extends from the second end of the trunk of Kay’s plate (see Fig. 24).
Concerning claim 30, wherein the third angle of divergence differs from the first and second angle of divergence of Kay’s plate (see Fig. 24).
Concerning claim 31, wherein each arm of the second pair of arms extends a different length of Kay’s plate (see Fig. 24).
Concerning claim 32, wherein the third screw hole defines a screw axis perpendicular to a tangent of a superior surface of the second pair of arms such that a screw inserted through the fourth screw hole and a screw inserted through the third screw hole do not impinge on each other (see par. 0049 and Fig. 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773